Citation Nr: 1224716	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  10-27 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a right hand injury.

2.  Entitlement to service connection for residuals of a right hand injury.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991, with additional Reserve service including several periods of active duty for training and inactive duty training at various times between 1975 to 1993, specifically including a verified period of inactive duty training from November 12-14, 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.  

As the Veteran's claim was the subject of a previous decision, the Board has a legal duty to address the "new and material evidence" requirement under 38 C.F.R. § 3.156(a) regardless of the actions of the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of a right hand injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for residuals of a right hand injury was previously denied by the Board in a decision in November 1999.  There was no appeal and the decision is final.

2.  The evidence received since the November 1999 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for residuals of a right hand injury.


CONCLUSIONS OF LAW

1.  The Board's decision in November 1999 denying entitlement to service connection for residuals of a right hand injury is final.  38 U.S.C.A. § 7104 (West 2002 & Supp 2011); 38 C.F.R. § 20.1104 (2011).

2.  New and material evidence has been received to reopen the claim of service connection for residuals of a right hand injury.  38 U.S.C.A. § 5108 (West 2002 & Supp 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given that new and material evidence has been received to reopen the claim for service connection for residuals of a right hand injury, a detailed explanation of how VA complied with the Act is unnecessary.

Laws and Regulations

The law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened, because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Analysis

Service connection for residuals of a right hand injury was denied on the merits in a Board decision issued in November 1999.  The Board found that the Veteran's preexisting right hand injury did not increase in severity during his period of active or Reserve service.  Although properly notified of that decision, the Veteran did not file a timely appeal and that decision is final.  38 U.S.C.A. § 7104.  The evidence of record at the time of the October 1998 denial included the Veteran's service treatment records, private treatment records and a report of VA fee-basis examination dated June 1999.

Since the November 1999 Board decision, the additional evidence received includes March and May 2009 private records documenting treatment for residual disability of a right hand injury, a March 2010 physician statement concluding that being deployed to Iraq may have worsened the Veteran's right hand injuries, a December 2011 physician statement reporting that his right hand disorder renders him unable to use his hand for simple tasks such as writing and holding utensils, and various lay statements submitted by and on behalf of the Veteran.  The credibility of this evidence is presumed for the purposes of reopening a previously denied claim.  Justus.

This new evidence of record is also material to issue before the Board, as it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.  Accordingly, new and material evidence has been submitted to reopen the claim of service connection for residuals of a right hand injury.  


ORDER

New and material evidence has been received to reopen the claim of service connection for residuals of a right hand injury.

REMAND

Having reopened the claim, the Board finds that additional development is necessary.

Review of the evidence of record indicates that the Veteran is in receipt of Social Security benefits.  While a decision of an administrative law judge is of record, the medical records used to award such benefits by the Social Security Administration have not been associated with the record certified for appellate review.  Such medical records may be of significant probative value in determining whether service connection for residuals of a right hand injury may be granted in this case.  The duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the Social Security Administration, when VA has notice of the existence of such records.  Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO must request complete copies of the medical records used by the Social Security Administration in awarding disability benefits.  If the RO is unable to obtain any of the above records, or after continued efforts to obtain any of the above records it is concluded that it is reasonably certain that they do not exist or further efforts to obtain them would be futile, the Veteran should be notified accordingly.  See 38 C.F.R. § 3.159(e).

Review of the Virtual VA electronic claims file of this Veteran indicate that Social Security records were considered in conjunction with other claims filed by the Veteran that are not on appeal before the Board.  However, such records have not been associated with either the paper claims file or the Virtual VA electronic claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should obtain from the Social Security Administration the medical records used to award the appellant Social Security disability benefits.  All records received by the RO must be added to the claims file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


